5. Situation of fundamental rights in the European Union (2004-2008) (
Before the vote on the first part of paragraph 32
Mr President, it is to complete the text of this amendment. After the text which reads '12 December 2006', we simply wish to add: 'and on 4 and 17 December 2008'. This is because there were decisions by the Court on these later dates, and it would not be correct to mention the decision in 2006 without mentioning the latest findings of the Court in December 2008.
Mr President, according to my voting list it appears that paragraph 36 was withdrawn, so I wonder whether we should have voted on that at all.
Amendment 8 has been withdrawn, and as a result you cannot vote on paragraph 36.
- Before the vote on paragraph 161
(IT) Mr President, ladies and gentlemen, on paragraph 166 I would just like to point out that the original English text is the authentic version, because there are too many translations which completely distort the meaning; for example, the Italian translation speaks of 'morte decorosa' [decent death]. I will not go into the details, but the authentic version is the English version.
Thank you for reminding us of this. I will mention it again at the appropriate moment without giving the floor again to Mr Cappato, because now we must vote on paragraph 161; we still have to vote on the original text of the paragraph, having rejected the amendment.